      Case 3:20-cv-05060-LC-MJF Document 18 Filed 01/07/21 Page 1 of 2




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

TIMOTHY LOWE,

             Petitioner,

v.                                                Case No. 3:20-cv-5060-LC-MJF

MARK INCH,

             Respondent.
                                           /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated November 19, 2020. (Doc. 14). The parties were

furnished a copy of the Report and Recommendation and were afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation and the objections

thereto, I conclude that the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.     The Magistrate Judge’s Report and Recommendation (Doc. 14), is

adopted and incorporated by reference in this Order.

      2.     Respondent’s Motion to Dismiss (Doc. 11) is GRANTED.


                                    Page 1 of 2
      Case 3:20-cv-05060-LC-MJF Document 18 Filed 01/07/21 Page 2 of 2




      3.    The petition for writ of habeas corpus (Doc. 1), challenging the

judgment of conviction and sentence in State of Florida v. Timothy Jerome Lowe,

Escambia County Circuit Court Case No. 2012-CF-6213, is DISMISSED WITH

PREJUDICE as time barred.

      4.    A certificate of appealability is DENIED.

      5.    The Clerk of Court is directed to close this case file.

      DONE AND ORDERED this 7th day of January, 2021.



                            s/L.A. Collier
                         LACEY A. COLLIER
                         SENIOR UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
